Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brandon Lafon Robinson appeals the district court’s order granting the Government’s Fed.R.Crim.P. 35(b) motion to reduce his sentence based upon his substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Robinson, No. 4:09-cr-00073-TLW-10 (D.S.C. June 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.